Smith, J.,
delivered the opinion of the court.
Appellee, having voluntarily paid for the coil of rope with full knowledge that it was not of the diameter purchased, if the fact be, as claimed by appellee, that it was not of such diameter, and- after having been advised by appellant -that it would not agree to return of same, cannot now set-off the amount paid appellant for this rope against the amount due appellant for the purchase of other articles. Anderson v. Western Union Tel. Co., 77 Miss. 851, 27 South. 838. The peremptory instruction requested by appellant ought, therefore, to have been given.

Reversed and remanded.